Walton, J.
The counsel for respondents requested the person presiding to instruct the jury that they were not to allow interest on the damages they might assess.
"On this point,” says Mr. Baker, "I instructed the jury, that they were to assess the damages to the petitioners, as they found them to have been at the time of the location, and to add interest thereto, unless they found by the evidence that the petitioners had, by any act of their own, such as refusing a legal and sufficient tender, forfeited their right to interest.”
*479If such an instruction was actually given it was erroneous, and the respondents are entitled to a new trial.- If interest could be allowed at all, it would only be allowed from the time when the land was taken, and not from the time of the location. Till then the owners would have no right to demand payment of their damages, and the respondents would not be in fault for not paying them. In the absence of any express promise or agreement to pay interest, the law does not make a party liable for interest till he is in fault for not paying the principal. E. S., c. 18, § 7.
But it is contended that no such instruction was in fact given, — that the official return of the person who presided at the trial is in this respect erroneous, and that it is competent for the Court to allow him to amend his return.
The person presiding at such a trial is "to decide all questions of law arising on the trial which would be proper for the decision of a Judge, to instruct the jury upon any question of law when requested by either party, and to certify to the Court with the verdict the substance of any decision or instruction by him given, when any party shall request it.” E. S., c. 18, § 12.
When such official returns have been made and filed in court we think they must be regarded as conclusive. To hold otherwise, and entertain motions for their amendment would be attended with too many inconveniences to be admitted in practice. The proposed amendment of the return cannot therefore be allowed.
This conclusion makes it unnecessary to consider the other objections made to the acceptance of the verdicts.
Exceptions sustained.— Verdicts set aside.
AppletoN, C. J., KeNT, DickersoN and Barrows, JJ., concurred.
DaNfokth J., did not sit.